Citation Nr: 1635039	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  08-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected left breast carcinoma, status post lumpectomy (breast cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1979 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, in this regard, pursuant to the September 2011 Board Remand that also remanded the issue of service connection for gastroesophageal reflux disease (GERD), in a July 2012 rating decision, the RO fully granted service connection for GERD, effective December 11, 2006; therefore, that issue is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.  In a June 2015 rating decision, service connection for GERD was severed, effective July 1, 2015.  The Veteran did not initiate an appeal of the severance of service connection for GERD and that issue is also not in appellate status, and is not before the Board.


FINDINGS OF FACT

1.  The Veteran had symptoms of obstructive sleep apnea during active service.

2.  The Veteran had symptoms of obstructive sleep apnea since service separation.

3.  The Veteran's obstructive sleep apnea was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West. 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for obstructive sleep apnea has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that the obstructive sleep apnea originated in service.  Specifically, she contends that she had symptoms of a sleep disability in service and since discharge from active service.  In the alternative, the Veteran contends that the obstructive sleep apnea is secondary to the service-connected breast cancer.  As the Board is granting service connection based on direct service connection (adjudicated below), the additional theory of secondary service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the secondary service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  

After a review of all the evidence of record, lay and medical, the Board finds the Veteran has a current disability of obstructive sleep apnea, and that the evidence is in relative equipoise as to whether the Veteran had the onset of symptoms of obstructive sleep apnea in service and since service separation (i.e., whether obstructive sleep apnea was incurred in service).  The evidence that weighs against an incurrence of sleep apnea in service includes the service treatment records, which are absent for complaints of, treatment for, or diagnosis of sleep apnea.  Other evidence that weighs against these findings includes that, following service separation in 2004, the evidence of record shows no complaints, diagnosis, or treatment for obstructive sleep apnea until 2006.  The absence of post-service findings, diagnosis, or treatment for approximately two years after service is one factor that tends to weigh against a finding of obstructive sleep apnea symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Favorable evidence supporting the findings that the Veteran had symptoms of obstructive sleep apnea in service and since service separation includes the Veteran's testimony during the December 2008 Decision Review Officer (DRO) hearing.  There, the Veteran testified that she snored during sleep and was fatigued all the time.  The Veteran is competent to provide evidence of some symptoms of obstructive sleep apnea, such as snoring, though not an actual "apnea" because one must be awake to observe such.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  Other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including apneas, as such symptoms are readily apparent.  Jandreau, 492 F.3d at 1372 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).

Other favorable evidence includes statements from the Veteran's friends.  In a November 2007 statement, L.H. indicated that, from October 2003 to the present, she spent a lot of time with the Veteran, to include overnights.  Specifically, L.H. stated that, in November 2003 (during active service), she observed the Veteran when was asleep and the Veteran would snore loudly and be restless.  In a separate November 2007 statement, another friend, S.M., indicated that she has known the Veteran since 1989.  In October 2001 (during active service), when the Veteran stayed with S.M. for two weeks, S.M. stated that the Veteran was always sleeping during the day, had problems sleeping (at night), she was always snoring, and at times, the Veteran was gasping for breath or was restless during the night.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno at 469; see also 38 C.F.R. § 3.159 (a)(2).

In short, with regard to the Veteran's assertions that she has had obstructive sleep apnea symptoms in service and following service, the Board finds that the Veteran and her friends are competent and credible to report the onset of symptoms of that disability, specifically fatigue, snoring, and the cessation of breathing.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, the Board will resolve reasonable doubt to find that the Veteran had sleep apnea symptoms in service and since service separation, including fatigue, snoring, and cessation of breathing.  Such evidence tends to show the onset of sleep apnea symptoms during service, i.e., that obstructive sleep apnea "incurred" in service.

In this regard, in the case of Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309 (a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether she has had obstructive sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the obstructive sleep apnea began in service and was so incurred in service.  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  Here, the Veteran was diagnosed with obstructive sleep apnea after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's and her friends' competent and credible lay statements of obstructive sleep apnea symptoms in service and since service that later served in part as the basis for a diagnosis of sleep apnea, tends to show that the symptoms of obstructive sleep apnea had onset during service, that is, shows that sleep apnea was "incurred in" active service.  See 38 C.F.R. § 3.303 (d).

Additional evidence supportive of the Veteran's claim is an October 2008 letter from the Veteran's private treating physician, Dr. F.M.  In the letter, Dr. F.M. noted the Veteran's April 2008 diagnosis of obstructive sleep apnea and the Veteran's report of excessive drowsiness and snoring that have been present for the past ten years.  Based on the symptoms and history obtained from the Veteran, Dr. F.M. opined that the evidence strongly suggests that obstructive sleep apnea already existed before the Veteran's separation from active service in April 2004.  The Board finds Dr. F.M.'s medical opinion regarding the onset of the Veteran's obstructive sleep apnea to be probative.  The opinion is competent and probative medical evidence because it is factually accurate, as it appears Dr. F.M. had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion with an adequate, albeit brief, rationale for the conclusion based on medical principles.

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current obstructive sleep apnea is related to service, that is, was incurred in service.  In this case, the Veteran underwent a VA examination in December 2014 (pursuant to the September 2011 Board Remand).  While the VA examiner opined that it is less likely than not that the obstructive sleep apnea was incurred in, or caused by, the claimed in-service injury, event illness, the VA examiner based this opinion, at least in part, on the inaccurate finding that there was no symptomatology characteristic of sleep apnea documented in service.  See Reonal, 5 Vet. App. at 461.  

In this case, there is no other competent (or adequate) medical opinion of record against the claim that directly addresses the etiology of the Veteran's obstructive sleep apnea.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a direct basis, there is no need to discuss service connection on a secondary basis, or any other theory, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).







ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


